Citation Nr: 1327046	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  11-20 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran served on active duty from December 1976 to March 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran seeks service connection for bilateral hearing loss.  She claims she has a hearing loss due to acoustic trauma from jet engines working in air craft maintenance during service.  The Department of Defense Form 214 reports the Veteran's military occupation specialty was as an aircraft maintenance specialist.  

The record shows that the Veteran was examined by VA in December 2009.  At that time a hearing loss to be considered a disability for VA standards was not shown.  38 C.F.R. § 3.385 (2012).  Speech recognition scores were noted as 98 percent in the right ear and 96 percent in the left ear.  A private audiologist has provided evidence dated in December 2009 in which the speech recognition scores were substantially different from those found on VA examination and it was opined that the Veteran had bilateral hearing loss due to service.  At that time speech recognition scores were 78 percent in the right ear and 76 percent in the left ear.  Due to the disparity in speech recognition scores, the Veteran was scheduled for another VA examination in December 2010 to reconcile the differences.  The record indicates that the Veteran had called VA and canceled the appointment. 

In her July 2011 substantive appeal, the Veteran stated that she never received notice of the hearing appointment, and requested that another examination be scheduled.  Her contention is that the prior VA examination was not adequate.  The record does not contain record of any notification letter that may have been sent to the Veteran and does not contain a record of contact by telephone.  As such, to ensure due process, a remand is required to have the Veteran examined. 

In addition, the private audiogram performed in December 2009 contains an uninterpreted puretone audiometry graph which is not in a format that is compatible with VA guidelines.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA may not disregard a private audiological examination report when it reasonably appears that a request for clarification could provide relevant information.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  Accordingly, the RO should request that the private examiner who provided December 2009 audiogram provide evidence of numerical interpretation of the private audiogram graph.  If the RO is unable to obtain interpretation of the graph by the audiologist who provided the audiogram, the RO should have a VA examiner provide the requested interpretation. 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to provide her an opportunity to identify all VA and non-VA medical providers who have treated her for her bilateral hearing loss.  The RO must then, with the assistance of the Veteran, attempt to obtain copies of the related medical records that are not already in the claims folder.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran and her representative that she is ultimately responsible for providing the evidence.  The Veteran and her reprehensively must then be given an opportunity to respond.

2. The RO must also contact Hearing Solutions who conducted the December 2009 private audiogram, and request that it provide numerical interpretations of the audiogram that was administered.  If Hearing Solutions is unable to provide the numerical interpretation of the graph, the RO must have a VA examiner provide the requested interpretations.   

3.  Thereafter, the RO must provide the Veteran with a VA examination addressing the existence and etiology of a bilateral hearing disorder.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include an audiological examination, which report the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, in numeric form, and speech recognition percentage results derived using the Maryland CNC word list.  The VA examiner must render an opinion, in light of the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, as to whether any degree of currently or previously diagnosed bilateral hearing loss is related to any period of active duty, or to any incident therein, to include as due to exposure to acoustic trauma during any period of active duty.  The examiner must take into account the Veteran's military occupational specialty, the objective findings in the service treatment records, the private records and the Veteran's statements as to in-service history of decreased hearing acuity and continuity of symptomatology. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
5.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and her representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

